*535In an action, inter alia, for the dissolution of a partnership, the plaintiff appeals from an order of the Supreme Court, Westchester County (Rudolph, J.), entered August 8, 2006, which denied his motion to vacate an order and judgment (one paper) of the same court (Burrows, J.), entered October 11, 1994, among other things, granting the motion of the defendant Norman Stone to confirm the findings of a referee, and to vacate a judgment of the same court (Burrows, J.), entered January 9, 1995, which was in favor of the defendant Norman Stone and against the plaintiff in the principal sum of $28,788.63.
Ordered that the order is affirmed, with costs.
The plaintiffs contentions were previously raised and decided against him, or could have been raised on a prior appeal in this matter (see Stone v Stone, 19 AD3d 404 [2005]). “Therefore, reconsideration of these issues is barred by the doctrine of law of the case” (Matter of Suzuki-Peters v Peters, 37 AD3d 726 [2007], quoting Palumbo v Palumbo, 10 AD3d 680 [2004]; see Matter of Shondel J. v Mark D., 18 AD3d 551 [2005], affd 7 NY3d 320 [2006]; Jacobs v Macy’s E., Inc., 17 AD3d 318, 319 [2005]).
We decline the respondent’s request to impose sanctions against the plaintiff (see 22 NYCRR 130-1.1 [a]). Mastro, J.E, Ritter, Skelos, Garni and McCarthy, JJ., concur.